Exhibit 10.1

QUICKSILVER RESOURCES INC.



SEPARATION SETTLEMENT AND COMPLETE RELEASE AGREEMENT



 

Mark D. Whitley (hereinafter "Employee") and Quicksilver Resources Inc., for
itself and its subsidiaries (hereinafter "Company") on this 31st day of August,
2005 have entered into this Separation Settlement and Complete Release Agreement
(hereinafter "Agreement"). In exchange for the mutual promises, covenants and
representations contained in this Agreement the Employee and Company agree as
follows:



SECTION 1.

SEPARATION SETTLEMENT



Employee shall cease to be an Officer of the Company on August 26, 2005 and
shall cease to be an employee as of close of business on August 31, 2005
(hereinafter "Separation Date").



As settlement for the Employee's Complete Release of any and all claims against
the Company as set forth in Section 3 below, the Company will pay Employee in a
lump sum the amount of $200,000 (hereinafter "Separation Settlement Payment"),
less appropriate state and federal tax deductions on the first pay day following
the expiration of the Revocation Period set forth in Section 8.





The Company will provide Employee with ten hours of out-placement assistance
with the Whitney Smith Company to commence on August 31, 2005. Further details
to be provided by Paula Holcombe. She can be reached at (817) 877-1338.



Employee agrees that the lump sum Separation Settlement Payment provided herein
is more than he is entitled to receive under the Company's policies and
procedures and he is not otherwise entitled to such lump sum payment by law or
contract. Employee will not receive any other payments or benefits from the
Company except for those fully vested on August 31, 2005 or as described herein.



SECTION 2.

POST-EMPLOYMENT BENEFITS



Employee shall receive in a lump sum any earned but unused vacation time less
appropriate state and federal tax deductions in his September 15, 2005 pay
check.



Information concerning COBRA Insurance Protection at the expense of the Employee
as provided by applicable law and any other post-employment benefits will be
covered in detail in a separate communication.







SECTION 3.

COMPLETE RELEASE



In exchange for the Separation Settlement Payment described in Section 1,
Employee agrees to release (hereinafter "Complete Release") the following
persons and entities from all claims or rights Employee may have (or which may
arise before this Agreement becomes effective) based on the Employee's
employment with the Company or the termination of that employment: the Company,
all related companies, and with respect to each such entity, all of its past or
present employees, directors, agents, employee benefit programs (and the
trustees, administrators, fiduciaries and insurers of such programs) and any
other persons acting by, through, under or in concert with any of the persons or
entities listed above. This includes, but is not limited to, a release of any
claims or rights Employee may have under the federal Age Discrimination in
Employment Act of 1967, as amended, which prohibits age discrimination in
employment; Title VII of the Civil Rights Act of 1964, as amended and the Civil
Rights Act of 1991, which prohibit discrimination in employment based on race,
color, national origin, religion or sex; The Americans With Disabilities Act of
1990, as amended, which prohibits discrimination against the disabled; or any
and all other federal, state, local laws, regulations or ordinances prohibiting
employment discrimination. Employee also releases any claims for wrongful
discharge, for breach of an express or implied employment contract or personal
injuries arising therefrom, if any. This Complete Release covers both claims
that the Employee knows about and those he may not know about, but does not
release any claims which arise after this Complete Release becomes effective.
Employee represents that he has not filed or caused to be filed a lawsuit
asserting any claims that are released in this Section. Further, the Employee
agrees not to pursue any charges or commence any actions of any kind with any
local, state or federal agency or state or federal court pertaining to the
claims that are released in this Section. Excluded from this Complete Release
are claims which cannot be waived by law, including, but limited to the right to
file a charge with or participate in an investigation with the EEOC. Employee is
waiving, however, any right to any monetary recovery or relief should the EEOC
or any other agency pursue any claims on his behalf.



SECTION 4.

NON-ADMISSION OF LIABILITY



The Company enters into this Agreement to avoid the cost of defending against
any possible lawsuit. By entering into this Agreement, the Company does not
admit that it has done anything wrong.



The Employee enters into this Agreement as a resolution of all issues related to
his separation from the Company. By entering into this Agreement, the Employee
does not admit that he has done anything wrong.



 

 

SECTION 5.

CONSEQUENCES OF EMPLOYEE VIOLATION OF PROMISES



If Employee breaks Employee's promise in Section 3 of this Agreement and files a
claim, charge or lawsuit based on legal claims that Employee has released,
Employee will pay for all costs incurred by the Company, any related companies
or the directors or employees of any of them, including reasonable attorney's
fees, in defending against Employee's claim(s).





SECTION 6.

PERIOD OF REVIEW AND CONSIDERATION OF AGREEMENT



Employee acknowledges that Employee has been given a period of 21 days to review
and consider this Agreement before signing it and that this period will expire
at the close of business on September 21, 2005. Employee further understands
that Employee may use as much of the 21-day period as he wishes prior to
signing. If Employee desires to enter into this Agreement, he should sign it and
deliver it to Anne Self, c/o Human Resources Department, 777 W. Rosedale, Fort
Worth, Texas 76104 or fax it to (817) 665-5012 with hard copy to follow in the
mail, before the close of business on September 21, 2005. The Agreement will
then be effective and enforceable unless Employee revokes it by following the
procedure in Section 8. If the Employee does not sign this Agreement and deliver
it as provided herein before the close of business, September 21, 2005, this
Agreement will not become effective or enforceable and Employee will not receive
the benefits described in Section 1.



 

SECTION 7.

CONSULTATION WITH ATTORNEY



The Company has advised Employee to consult with an Attorney before signing this
Agreement. Employee understands that whether or not to do so is Employee's
decision. Any costs incurred by Employee as a result of consulting with an
attorney must be paid by Employee.



 

 

SECTION 8.

EMPLOYEE'S RIGHT TO REVOKE AGREEMENT



Employee may revoke this Agreement within seven days of Employee's signing and
delivering a written Revocation to the Company in the same manner described in
Section 6. For this Revocation to be effective, written notice of Revocation
must be received by the Company no later than close of business on the seventh
day after the Employee signs and delivers this Agreement. If Employee revokes
this Agreement it will not be effective or enforceable and Employee will not
receive the benefits described in Section 1.



SECTION 9.

CONFIDENTIALITY



Employee is reminded of his obligations under the Code of Business Conduct and
Ethics and the Employee Handbook of which he acknowledged receipt on October 6,
2004 and November 2, 2004, respectively and with which he has indicated
compliance while actively employed. Employee acknowledges, that as an Employee
of the Company, he has had access to proprietary and confidential information
that directly or indirectly relates to the business of the Company and its
affiliates. For the purposes of this Agreement, "Confidential Information" means
all information about the Company and its affiliates obtained or developed by
Employee while an employee of the Company and which the Company has requested be
held in confidence or could reasonably be expected to desire to be held in
confidence, or the disclosure of which would likely be disparaging or
disadvantageous to the Company or any of its employees and directors but shall
not include information already in the public domain. Employee agrees that
Employee will not, without prior written consent of the Company or except
pursuant to lawful process, (i) disclose to any person any Confidential
Information, or (ii) take with the Employee any property of the Company, or any
document or papers containing or relating to any Confidential Information,
except for documents that the Company has agreed to in writing that the Employee
may take. Any and all property belonging to the Company must be returned on
August 31, 2005. In addition, for a period of 18 months from August 31, 2005,
Employee agrees not to contact any present or former employee to discuss his
separation from the Company, except Anne Self or Chris Cirone



As a material inducement to the Company to enter into this Agreement, Employee
agrees for a period of 18 months from August 31, 2005 not to seek to employ or
assist anyone else to employ any person who is an employee of the Company or any
person who is a consultant or contractor to the Company or its affiliates. For
purposes of this paragraph, employee, consultant or contractor shall mean an
individual person who is, on or after August 31, 2005, employed or retained by
the Company as an employee, consultant or contractor.



 

SECTION 10.

EQUITABLE REMEDIES



The Company and Employee agree that money damages may not be adequate to
compensate for Employee's breach of Section 9. If such should occur, the Company
will be entitled to a decree for specific performance or other appropriate
remedy to enforce Employee's performance of Section 9.



 

 

 

 

 

 

SECTION 11.

ACKNOWLEDGMENTS



Employee acknowledges that he has carefully reviewed this document and fully
understands it and has not relied on any representations or promises other than
the representations and promises set forth herein. Further Employee acknowledges
he is freely and voluntarily accepting the consideration described herein,
without being in any way coerced to do so and he understands the consequences of
signing this Agreement.



 

SECTION 12.

SEVERABILITY



The provisions of this Agreement are severable, that is, they may be considered
separately. If any provision is found by a court to be unenforceable, the other
provisions shall remain fully valid and enforceable.



 

SECTION 13.

WAIVER OF BREACH



The waiver by Company of a breach of any provision of this Agreement by the
Employee shall not operate or be construed as a waiver of any subsequent breach
by Employee.



SECTION 14.

TERMINATION AGREEMENT



Employee acknowledges that his employment with the Company has ended irrevocably
and forever and will not be resumed at any time in the future.



SECTION 15.

GOVERNING LAW



This Agreement shall be governed by the laws of the State of Texas and the
rights and obligations arising under this Agreement are performable in Tarrant
County.



 

 

 

 

 

 

 

 

 

 

 

SECTION 16.

ENTIRE AGREEMENT



This Agreement constitutes the entire agreement between the Employee and the
Company. The Company has made no promises to the Employee other than those in
this Agreement.



 

 

 

PLEASE READ THIS AGREEMENT CAREFULLY. IT CONTAINS A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS.



 

 

QUICKSILVER RESOURCES INC., Company



/s/ Glenn Darden



Glenn Darden, President



 

 

ACCEPTED AND AGREED TO THIS 21 DAY OF SEPTEMBER, 2005



 

/s/ Mark D. Whitley



Mark D. Whitley, Employee







 

 

 

 

 

 

 

 